Mr. Justice Brown,
dissenting :
It seems to me to be impossible to reach the conclusion that the court below erred in this case, unless such conclusion is the result of a misapprehension of the undisputed facts. I shall state them as they appear in the documentary evidence and from the brief testimony of the only witness examined by the plaintiff.
It was discovered that the construction of a dam by the appellee would back the waters of a stream over on the property of the appellant. Instead of a resort to the courts to prevent this trespass the appellant and appellee agreed in writing that the latter should build a retaining wall along the creek between it and the former’s right of way. It was agreed not only that this wall should be built, but that the appellee would place against it as a support a bank of earth to “ be deposited in layers and well tamped,” and to extend, according to the testimony, to within five feet from the top of the wall. This tamped supporting earth was not to extend to the embankment of the railroad company, but there was to be a space between them at the foot of the support. That there may be no mistake as to this feature of the case, I quote from the appellant’s paper-book the words of its counsel: “ A blue print accompanying the specifications showed the proposed fill against the wall and thence running down to a point near the foot of the railroad. company’s embankment.” An inspector, to be appointed by the railroad company and paid by the power company, was to see that the material and workmanship in the construction of the wall and the placing of the support against it should conform to' the specifications; and such variations of sizes and dimensions from those shown on the drawings or plans as might be required by the emergencies of the construction and the development of the work were in all cases to be determined by said inspector. The solid concrete retaining wall, a little more than 2,000 feet in length, was built by the appellee, and of it the appellant makes no complaint. The appellee, instead of putting the support against the wall, made an agreement on October 31, 1905, with the railroad company that it should do that work. The agreement provided not merely that the work should be done as required by the railroad company, but “ in accordance with *394the specifications ” contained in the original, agreement. For this work, which the appellant agreed to do for the appellee, the latter agreed to pay, not a fixed sum, but at the rate of forty cents per cubic yard “for the number of yards actually contained within the said fill,” provided that it should not be liable in any event to pay for more than 8,930 yards. The following is the stipulation as to the extent of its liability: “ If, however, when the said materials shall be furnished and the work performed, the same shall measure less than the number of yards mentioned, the said power company shall only be liable for the number of yards actually contained within the said fill.”
The appellant claims that it is entitled to recover from the appellee $3,572, the maximum sura named in the agreement for placing the support against the wall. Let us turn to the testimony showing exactly what the appellant did, for this ought to be done in determining what, if anything, it is entitled to under the agreement, upon which it bases its right to recover.
Martin Gill, the only witness who testified in the case, stated that 10,780 cubic yards of earth had been dumped from the cars on the tracks at the top of the embankment forty feet from the wall down ovér the embankment with such force that some of it ran down against the wall. TTis testimony was as follows : “ Q. It was not tamped ? A. No, sir. Q. It was just one load dumped in on top of the other and shoveled down the bank ? A. Shoveled down the bank and plowed down with scrapers. Q. Are there a number of places along that wall where it is ten feet and over from the top of the w'all to the dirt ? A. I should judge there was.” When asked who instructed him how to do the work, his answer was that his instructions came from A. J. Neafie, the principal assistant engineer of the company. What the instructions were and what the witness did appear from the following extract from his testimony : “ Q. Did he instruct you how it was to be filled ? A. Not any more than to strengthen our bank. Q. Were you instructed to take care of the wall in any way, fill it, to back up the wall? A. Only to let it run down against the wall as it would come out of the cars and to make room with the men shoveling it in, until we got in our 8,930 *395yards. Q. You had no instructions to place an earth backing against this wall in accordance with certain requirements ? A. No, sir. Q. It was simply to fill it in from the standpoint of protecting your bank, or protecting the railroad bank? A. Yes, sir.” Here is affirmative proof by the plaintiff itself that it not only had not done that which it had agreed to do for the defendant, and for which the defendant had agreed to pay, but had done that which the defendant had never at any time been requested to do and had not agreed to do in the agreement of October 31, 1905. What the appellant required was that its land be protected from the backing of the waters of the stream upon it after the erection of the dam, and if the wall with its earth support, which the appellee agreed to erect to keep the waters out, was sufficient for that purpose, the land could not be flooded. Strengthening the embankment, the top of which was forty feet away from the wall, would not strengthen the wall or make it any more water-tight. Besides, the appellee never agreed, and it is not pretended that it did, to deposit earth in layers and tamp it “from the standpoint of protecting ” appellant’s embankment. The wall alone was to be strengthened by it. The purpose of the wall was to protect the embankment and the intervening space from the waters of the stream, and all the power company ever agreed to do, or was ever asked to do, was to protect the embankment by the construction of the wall with proper support. But now it is asked to pay for strengthening the embankment, which needs to be strengthened only to give better support for the tracks of the railroad company, and for this the railroad company alone should pay. How much of the earth dumped down over the embankment reached the wall does not appear. It may have been but a few hundred cubic yards, and it certainly could not have been the maximum of 8,930 yards, for Gill admits that at but a single point, a “key,” as he terms it, did the earth extend up to within five feet of the top of the wall, and at a number of places it was ten feet below.
One of the contentions of appellant’s counsel is that even if the embankment, and not the wall, was strengthened, the change was made by the authorized inspector of the company. This may be very briefly answered. An inspector appointed *396by the company could not change the contract nor the character of the work to be done under it. His power was limited to varying the sizes and dimensions from those shown on the drawings or plan, when such variations might “ be required by the emergencies of the construction and the development of the work.” He could not change a contract for the strengthening of the wall into one for strengthening an embankment which the appellee was under no duty to strengthen and which needed no strengthening as against the waters of the stream, if the wall was itself strong enough to keep them out. But even if an inspector could have done what is alleged was done here, no inspector was ever appointed by the company, and counsel for appellant very well knew this when he asked Gill the following question: “ Q. Who was the inspector, if you might call him such, in charge of the filling in, seeing that the fill was done according to the requirements of the railroad company ? A. I was.” A moment before this witness had testified that he was merely a division roadmaster of the appellant company.
As the defendant was not called upon to make any defense, we are unable to say whether the assumption that the appellee has not been injured by the changes is correct or not, but, if an averment in the affidavit of defense, offered in evidence by the plaintiff, be true, it unquestionably has been injured. That averment is: “ The defendants allege that the labor performed in filling in the said space by the said plaintiff was not done in accordance with the plans, specifications and requirements, but was done in such careless and negligent manner that it turns the surface water, running from the embankment and roadbed of the said plaintiff, against the said retaining wall, and that the said water flowed along the said retaining wall into and under the power house of the said Monroe County Water Power and Supply Company, thereby putting the machinery and belts under water and washing out and carrying away an embankment and a fill placed back of the power house of said defendant and along said retaining wall, to the great damage of the said defendant.” When the appellee agreed to pay for the support to be given to the wall, and which it would have given to the same if it had done the work itself, it might very naturally have had in mind protection to itself from what it complains of in its affidavit of de*397fense; and if the support which was to be given to the wall by the appellant under its contract had been given, the surface water running from the embankment and roadbed of the railroad company could not flow along the retaining wall and into and under the power house of the appellee.
Again, it is urged, and with apparent sincerity, that when the railroad company agreed to put the earth support against the wall, it became a subcontractor for the appellee, and as it, in its dual capacity as owner of the property to be protected, is satisfied with the work which it itself did in its other capacity as subcontractor, it is none of the appellee’s business how the work was done, and it must, therefore, pay. This is a process of reasoning I am not able to follow. It logically means that if but one cubic yard of earth reached the wall and the remaining 10,779 yards were put upon the embankment as a support to it, the appellee must pay, if the appellant is satisfied to do without the support against the wall, and yet that support is all the appellee agreed to pay for. I have always understood that when a contractor for the erection of a building makes a contract with someone else for a portion of the work to be done, the subcontractor can recover from the contractor only for the work done under the subcontract, and only such sum as the contractor agrees to pay for work actually done; and if the owner of the property upon which a building is erected happens to become a subcontractor under his contractor, his rights as against the contractor are no higher than those of a stranger. No change of plans made by the owner with a subcontractor can affect the right of the contractor to recover from the owner his full contract price to be paid for the erection of the building, unless the changes are made with his consent. The power company did not agree to pay the railroad company any sum, much less a fixed one, to be relieved from any duty. Its agreement was to pay the railroad company for performing a duty for it, not, however, to exceed a certain sum, and as much less as the quantity of earth actually contained in the fill might be less than the estimate made by the railroad company of the amount that would be required. The duty which the power company was to perform was not performed by the railroad company, though that company agreed to perform it for a consideration. That consideration *398was not to exceed $3,572, and this maximum sum is now demanded of the appellee for being relieved from the duty. It never agreed to pay anything for such relief; its agreement was to pay for something to be actually done. What the railroad company contracted it would do it has admittedly not done, but has done something which it was never the appellee’s duty to do, which it had never contracted to do and which it never authorized the railroad company to do for it. That company sues on a contract in writing, but cannot turn to a word in it that says the appellee must pay for what has been done. The learned trial judge, in his opinion overruling the motion for a new trial, unanswerably said: “ The material was dumped out of the cars of the plaintiff company right along by its track, and was dumped with such force that some of it ran down against the wall; but the filling was not piled against the wall to the height and depth as shown on the plans, admitted in evidence, and the filling was not deposited in layers and well tamped. While the agreement was that the filling should at all places be within five feet from the top of the wall, there were some places where it was ten feet and over from the top of the wall to the dirt, and no place where the dirt was within five feet of the top of the wall. The dirt was merely dumped from the cars and shoveled down the bank and plowed down with scrapers. In short, the plaintiff company failed to do the work as provided for in the specifications and plans, nor was there even any substantial compliance with the same.”
In remanding the case for another trial the majority of my brethren do not seem to decide what the appellant may be permitted to recover. The agreement says the appellee “ shall only be liable for the number of yards actually contained within the said fill.” Is the appellant to recover more? What it did was not to support the wall with a fill, but “ to strengthen” the embankment, is the testimony of Gill. If the wall was sufficient without the support, as appellant seems to have thought it was, to keep the waters from its land, the embankment needed no strengthening as against the waters, and, therefore if appellee is to pay, it must pay for work which the appellant would have been required to do, assuming that its bank needed strengthening, if the dam had not been erected. *399The situation being just what I have stated it to be, the judgment clearly ought to be. affirmed.
Mestrezat and Potter, JJ., concur in this dissent.